Citation Nr: 1442201	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-21 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for decreased vision.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to service connection for high cholesterol.  

5.  Entitlement to service connection for joint pain.  

6.  Entitlement to service connection for herpes zoster.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from November 1989 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, denying the claims currently on appeal.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2014.  A written transcript of this hearing has been prepared and associated with the evidence of record.  During the hearing, the Veteran initially withdrew the issue of entitlement to service connection for high cholesterol.  However, upon further consideration, she elected to proceed with this claim.  

The issue of entitlement to service connection for joint pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's presbyopia is not a disability for VA purposes.  

2.  The record does not reflect that the Veteran suffered any superimposed disability on top of her presbyopia, or that she suffers from any other disability of either eye that manifested during, or as a result of, active military service.  

3.  The Veteran does not currently suffer from a disability of hearing loss for VA rating purposes.  

4.  The Veteran does not suffer from a chronic skin disability that manifested during, or as a result of, active military service.  

5.  The Veteran does not suffer from any current disability or residual associated with her in-service diagnosis of herpes zoster.  

6.  High cholesterol is merely a lab finding and not a disability for VA rating purposes.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for impaired vision have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).  

2.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.309, 3.385 (2013).  

3.  The criteria for establishing entitlement to service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).  

4.  The criteria for establishing entitlement to service connection for herpes zoster have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).  

5.  The criteria for establishing entitlement to service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in November 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  The letter also notified as to how VA determines the proper effective date and disability evaluation.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in January 2010, February 2010, and January 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  In regard to the skin disorder claim, as there is no medical evidence of a current chronic disability, no exam is necessary.  The absence of post-service medical records showing treatment for chronic skin complaints indicates the idea of attempting to schedule a C&P during a flare-up is not realistically feasible.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  Copies of private treatment records have also been associated with the evidence of record.  Significantly, neither the Veteran nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

As already noted, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge in January 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of her symptomatology as well as the functional impact the claimed disabilities have on her daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there generally must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  
	
Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).  

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Decreased Vision Loss

The Veteran contends that she is entitled to service connection for decreased vision loss.  However, the evidence of record does not reflect that the Veteran suffers from a disability of either eye that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records fail to reflect that she suffered from any chronic eye disability during active military service.  An August 1991 in-service treatment note reflects that the Veteran wore contact lenses.  She suffered a right eye lateral abrasion of conjunctiva and underlying hematoma.  The record does not reflect follow-up treatment for this injury or any diagnosis upon separation.  As such, it appears to be an acute and transitory injury resolving prior to separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffers from any current eye disability that manifested during, or as a result of, active military service.  The Veteran was afforded a VA eye examination in January 2010.  The Veteran reported that the date of onset of her condition was within the last few years.  Specifically, she had to start wearing a multifocal prescription a few years earlier.  It was noted that she wondered if this need was caused by the computer work she did while in the military.  The examiner concluded that the Veteran was presbyopic, which was noted to be normal at her age.  This was simply a result of aging.  It was not caused by her working on a computer and she still had normal vision at distance and near with best spectacle correction.  

A March 2010 VA treatment note reflects that the Veteran denied any trouble with her vision.  A July 2012 ophthalmology note reflects diagnoses of cataracts.  Corrected visual acuity with glasses was 20/20 bilaterally.  Cataracts were not previously noted upon evaluation in August 2011.  They were, however, noted in May 2011.  

The preponderance of the above evidence demonstrates that service connection for visual impairment is not warranted.  According to the January 2010 VA examination report, the Veteran was suffering from age-related presbyopia.  The VA Adjudication Procedure Manual, <21-1MR, Part III, Subpart iv, Chapter 4, Section B, provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Generally, congenital defects such as these are not diseases for VA compensation purposes.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In the absence of a superimposed disease or injury, service connection may not be allowed for congenital defects or refractive errors of the eyes as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for either a congenital defect or a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 18, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  In the present case, there is no evidence to suggest that the Veteran suffered any superimposed injury of the eyes related to her current disability.  While there is evidence of an abrasion in service, there is no evidence of additional disability as the result thereof manifested by decreased vision.   

The Board recognizes that the Veteran believes she suffers from visual impairment secondary to her work on computers.  However, the record does not reflect that the Veteran has the requisite training or expertise to provide a medical opinion as to the etiology of visual impairment which involves a complex medical question.  The January 2010 VA examiner, however, who does have the requisite training, opined that the Veteran's visual impairment was simply a result of aging.  It was not caused by her working on a computer.  

Finally, the Board recognizes recent diagnoses of cataracts.  There is nothing of record to suggest any relationship between cataracts and military service.  As such, service connection cannot be established.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for decreased vision loss must be denied.

Decreased Hearing

The Veteran also contends that she is entitled to service connection for bilateral hearing loss.  However, the evidence of record reflects that the Veteran does not suffer from bilateral hearing loss, for VA purposes.  As such, service connection cannot be established.  

The Veteran's service treatment records reflect that she did not suffer from hearing loss, for VA purposes, during active duty.  In January 1999, the Veteran reported having been exposed to loud noise in the last 15 hours.  She indicated that she did not know whether she currently suffered from a hearing loss of any kind.  In March 2000, she indicated that she had not been exposed to loud noise in the last 15 hours.  However, she endorsed difficulty hearing over the phone and questioned whether her hearing was getting worse.  She also noted that her hearing was better in her left ear, she had pain in her right ear and she often had to ask people to repeat themselves.  Audiometric testing, however, revealed pure tone thresholds, in decibels (dB), to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
10
LEFT
10
5
10
5
5

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2013).  As such, the evidence clearly reflects that the Veteran was not suffering from hearing loss, for VA purposes, at this time.  

A January 2006 audiogram reflects pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
5
0
LEFT
5
5
15
10
5

Again, the evidence clearly reflects that the Veteran was not suffering from hearing loss at this time.  See id.  

In a January 2007 post-deployment health assessment, the Veteran denied being exposed to loud noises.  Likewise, in a May 2009 post-deployment health assessment, the Veteran denied exposure to loud noises.  

The Veteran was afforded a VA audiometric examination in January 2010.  Pure tone thresholds, in dB, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
20
LEFT
10
10
15
10
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Therefore, the evidence of record demonstrates that the Veteran has not suffered from hearing loss, for VA purposes, since her separation from active duty.  

According to a February 2010 VA examination report, the Veteran's hearing was grossly normal, bilaterally.  A March 2010 VA treatment record notes that the Veteran's hearing was "fair."  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for bilateral hearing loss.  At no time during service or since separation from service has the Veteran exhibited pure tone thresholds or speech recognition scores indicative of hearing loss.  Therefore, she does not have a current diagnosis of hearing loss.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of hearing loss, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran has testified to diminished hearing.  However, VA regulations are very clear as to what is and is not considered a hearing loss disability.  In the present case, the Veteran has not met the criteria for hearing loss defined at 38 C.F.R. § 3.385.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.

Skin Rash

The Veteran also contends that she is entitled to service connection for a skin rash.  However, the record does not reflect that the Veteran currently suffers from any disability of the skin that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect that she suffered from a chronic disability of the skin.  An August 1992 in-service treatment record notes a red itchy rash on the left fourth finger and both feet for the past 3 days.  She had experienced a history of the same four months earlier.  She was diagnosed with eczema.  There is no further evidence of treatment or diagnosis of this condition.  According to a February 2006 in-service treatment note, the Veteran was complaining of facial acne for years.  Medication was prescribed, and again, there is no further evidence of treatment or diagnosis of this condition.  Finally, a March 2006 service treatment note indicates that the Veteran was complaining of a rash for one week on her chest.  It was noted that there was no distribution of this condition anywhere else on the Veteran's body.  The Veteran was to follow up if there was no improvement in 3 to 4 weeks.  Subsequent records again fail to reflect further treatment or a diagnosis of a skin condition.  As such, the evidence suggests that the Veteran's in-service skin conditions were not chronic disabilities and resolved prior to her separation from active duty.  

Post-service treatment records also fail to reflect that the Veteran suffers from any current chronic skin disability that manifested during, or as a result of, active military service.  A March 2012 VA treatment record indicates that the Veteran suffered from no rashes or lesions.  There is no medical evidence since separation from active duty of a chronic skin disability.  Again, there must be a current diagnosis of a disorder for service connection to be granted.  Hickson, 12 Vet. App. at 252.  Without a diagnosis of a chronic skin condition, the Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran believes she is entitled to service connection for a skin rash.  However, she has not provided VA with any medical evidence of a current chronic disability which as noted above, renders the idea of attempting to schedule a C&P during a flare-up not realistically feasible. See Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  While the Veteran is competent to report on symptoms, she is not competent to opine that any skin rash she currently suffers from represents a continuing disease process of skin problems she experienced in service rather than a skin rash separate and distinct and related to post-service triggers.  Medical expertise is necessary to make the distinction because it involves a complex medical matter.  As such, her opinion does not demonstrate that service connection is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a skin condition must be denied.

High Cholesterol

The Veteran contends that she is entitled to service connection for hyperlipidemia.  However, high cholesterol is a laboratory finding rather than an actual disability.  As such, service connection cannot be established.  

Post-service evidence clearly reflects that the Veteran has been found to have high cholesterol.  A February 2010 VA examination report notes that hyperlipidemia was seen on lab work in December 2009.  Subsequent VA treatment records continue to reflect hyperlipidemia.  This evidence notwithstanding, the Veteran fails to meet the preliminary requirement for service connection - namely, showing of a current disability.  By way of reference, "hyperlipidemia" is defined as "a general term for elevated concentrations of any or all of the lipids in the plasma, such as ... hypercholesterolemia, and so on."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 903 (31st Ed. 2007).  In turn, "hypercholesterolemia" is defined as "excessive cholesterol in the blood."  Id at 899.  In other words, this is merely a laboratory finding, not a ratable disability for VA compensation purposes.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides and elevated cholesterol "are actually laboratory test results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule to address.")

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for high cholesterol must be denied.

Herpes Zoster

Finally, the Veteran contends that she is entitled to service connection for herpes zoster.  However, as there is no evidence of any chronic residual associated with this condition, her claim must be denied.  

The Board recognizes that this condition was noted during service in September 2008.  However, there is no further evidence of this condition during service or any evidence of any residual following military service.  The Veteran has not provided any medical or lay evidence of any current disability or residual.  At the hearing, the Veteran indicated that she was not being treated for herpes.  Again, there must be a current diagnosis of a disorder for service connection to be granted.  Hickson, 12 Vet. App. at 252.  Without a diagnosis of herpes zoster or any associated residual, the Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for herpes zoster must be denied.


ORDER

The claim of entitlement to service connection for diminished vision is denied.  

The claim of entitlement to service connection for bilateral hearing loss is denied.  

The claim of entitlement to service connection for a skin rash is denied.  

The claim of entitlement to service connection for high cholesterol is denied.  

The claim of entitlement to service connection for herpes zoster is denied.  


REMAND

Joint Pain

Finally, the Veteran contends that she is entitled to service connection for joint pain.  Specifically, she has referred to joint pain of the knees, hands and fingers.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service treatment records do reflect complaints of joint pain.  A February 2006 VA treatment record reflects right knee pain since September.  A diagnosis of bursitis was assigned.  

However, it is not presently clear whether the Veteran suffers from a current disability of the joints that manifested during the presumptive period.  A February 2010 VA examination report assigned a diagnosis of mild osteoarthritis of the hands.  According to an April 2010 rheumatology note, since retirement from the Air Force, the Veteran had notice increased achiness in her ankles, hands and fingers when she awoke in the morning.  Another April 2010 note reflects aching of the hands and ankles, intermittently, for the past 1 and a half to 2 years.  It was also noted that there were no physical exam findings that concerned inflammation, lupus, ankylosing spondylitis or rheumatoid arthritis.  There were findings on imaging suggesting osteoarthritis, particularly in the fingers.  X-rays of the right hand revealed a small cyst present at the radial styloid.  Articular surfaces were otherwise smooth and unremarkable.  Bones are intact.  Joint spaces were maintained and there were no fractures or destructive lesions were seen.  The impression was minimal degenerative radiocarpal arthritis.  The left hand was the same as the right, aside from the soft tissues at the proximal interphalangeal joint of the index finger being minimally swollen.  Minimal degenerative radiocarpal arthritis was again noted.  

An April 2012 VA examination report notes a history of arthralgias of the hands diagnosed in 2012.  X-rays, however, did not reveal any abnormal findings or arthritis at the time of this examination.  It was also noted that the Veteran had been diagnosed with bilateral patellofemoral pain syndrome in 2011.  Again, however, X-rays did not reveal evidence of degenerative or traumatic arthritis or of any other knee disability.  No opinion was provided as the claims file was not made available for review by the examiner.  

The Veteran was most recently afforded a VA examination for this condition in January 2013.  The examiner reviewed the Veteran's medical records and opined that the claimed joint pain was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale offered in support of this opinion was that there was no mention of any chronic joint issues in the service treatment records.  She was seen for multiple other conditions.  She was seen once for right knee bursitis which appeared to be a self-limited condition that resolved without sequelae.  There was never any treatment for hand issues in the service treatment records.  

In light of the above, the Board finds that an addendum opinion should be obtained to determine whether arthritis of the hands manifested during the presumptive period following the Veteran's discharge from service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the January 2013 VA examination report.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner.  The examiner is requested to provide an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that arthritis of the hands manifested during the one-year presumptive period following the Veteran's discharge from service in November 2009.  In so opining, please reconcile a February 2010 VA examination report noting a diagnosis of mild osteoarthritis of the hands and an April 2010 VA medical record noting x-ray findings of arthritis, with an April 2012 VA examination report noting X-rays revealed no arthritis of the hands.  A complete rationale must be provided in support of the opinion offered.  

2.  The RO/AMC should then carefully review the medical opinion(s) obtained to ensure that the remand directives have been accomplished.  If all questions posed are not sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the claim remains denied, the RO/AMC should provide the appellant a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


